Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 1 of 10




                    Exhibit B
                        Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 2 of 10




                                                            Exhibit B

’086 Patent, claim 18

 Claim Element          Allegations in the First Amended Complaint                                           Alleged Actors in the
                                                                                                             First       Amended
                                                                                                             Complaint

 18. An apparatus,      Paragraph 68-72 of the First Amended First Amended Complaint                         Lyft
 comprising:
                        68. As described above (see ¶ 51), the Accused Instrumentalities comprise an
                        apparatus for providing recruitment information. The infringing apparatus
                        comprises servers, hardware, software, and a collection of related and/or linked
                        web pages and mobile applications for providing recruitment information and
                        services to individuals (including riders, job seekers, contractors, and
                        employers) in the United States. The apparatus comprises a memory device, a
                        processing device, and a transmitter. On information and belief, the Accused
                        Instrumentalities comprise an apparatus built on the Amazon Web Services
                        Platform, which is itself comprised of a multitude of components including the
                        Lyft Multimodal Platform, Backend Platform Systems, Financial Applications,
                        and the Lyft Website. Further on information and belief, the Lyft Platform relies
                        on the Amazon DynamoDB, which is a database for delivering high
                        performance at scale. Still further, on information and belief, Lyft leverages the
                        Amazon Elastic Container Service for Kubernetes, and Amazon Lambda.

                        69. As described above (see ¶ 52), and on information and belief, the infringing
                        Lyft apparatus further comprises a data lake on the Amazon Simple Storage
                        Service (Amazon S3), which leverages Amazon Redshift to analyze the vast
                        amount of data Lyft stores on the Cloud. On information and belief, the Accused
                        Instrumentalities comprise an apparatus with multiple interconnected
                        infrastructures, including but not limited to multiple data centers, including
                        Amazon Web Services data centers located across the United States.




                                                                1
                          Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 3 of 10




                          70. As described above (see ¶ 53), and on information and belief, the infringing
                          Lyft apparatus maintains and stores in memory realtime data with respect to the
                          location of available (and soon-to-be available) Independent Contractors (i.e.,
                          the drivers); the data includes at least information concerning the vehicle and
                          present occupancy/capacity. On information and belief, the Lyft apparatus
                          further maintains and stores in memory real-time data concerning the location
                          and needs of the hiring entity or employer (i.e., the rider). On information and
                          belief, the infringing Lyft apparatus further filters all Independent Contractors
                          by their respective GPS locations and capacities relative to the needs and
                          location of the hiring entity (rider) in real-time; riders are then related to the
                          most appropriate Independent Contractors. On information and belief, this
                          “pairing” process is further informed by the estimated arrival time of the driver,
                          as well as the mutual driver and rider preferences.

                          71. As described above (see ¶ 54), and on information end belief, the infringing
                          Lyft apparatus processes the relevant information as noted above in order to
                          approximate arrival times, and delivers job notifications out to the Independent
                          Contractors in order of priority until the opportunity is accepted. Drivers are
                          able to perform job search queries by going into “Driver Mode” to “Go Online”
                          as an available contractor for hire.

                          72. As described above (see ¶ 55), and on information and belief, the infringing
                          Lyft apparatus comprises a multitude of databases to store the pertinent data, all
                          of which are based on the Amazon Web Services Platform. On information and
                          belief, the Lyft Accused Instrumentalities comprise multiple data centers
                          housing memory devices, processing devices, receivers, and transmitters. On
                          information and belief, such data centers are located Worldwide.
a memory device,          Paragraphs 73 of the First Amended First Amended Complaint                         Lyft
wherein the memory
device stores             73. As described above (see ¶ 56), and on information and belief, the Lyft Driver (Lyft Mobile
information regarding     Accused Instrumentalities comprise a memory device, which stores information Application for Drivers)
an individual available   regarding individuals available for applying for a job opportunity or hiring need.
for at least one of       More specifically, and on information and belief, the Lyft memory device stores



                                                                  2
                            Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 4 of 10




applying for and            information concerning drivers who are available and willing to accept
interviewing for at least   assignments within the Lyft network. The Lyft Accused Instrumentalities store
one of a job, a job         work schedule information for each such driver (independent contractor) by
opportunity, and a          virtue of the driver’s “Online” availability, which is indicated via the Lyft Driver
hiring need,                Mobile Application and stored in the Lyft memory devices. Each such driver,
                            on information and belief, is employed by Lyft as an Independent Contractor
                            and is retained by users of the Lyft apparatus to perform specific, defined tasks
                            for the benefit of the user.

and further wherein the     Paragraph 74 of the First Amended First Amended Complaint                              Lyft
memory device stores
information regarding a     74. As described above (see ¶ 57), and on information and belief, the Lyft
recruitment search          Accused Instrumentalities comprise a processing device which automatically
request or inquiry          detects searching events, which occur when a user of the Lyft apparatus
                            completes a Ride Request. Each such Request comprises a job posting for Lyft
                            drivers, and otherwise comprises an event which creates an interest in an
                            individual (the driver) to seek and accept the position. On information and
                            belief, information regarding such search requests are stored in the Lyft memory
                            devices. On information and belief, the Lyft processing device utilizes the
                            information regarding an individual (i.e., the Lyft drivers) stored in the memory
                            device in processing the information regarding a recruitment search request or
                            inquiry (see, e.g., ¶¶ 53-54).

a processing device,        Paragraph 74 of the First Amended First Amended Complaint                              Lyft
wherein the processing
device processes the        74. As described above (see ¶ 57), and on information and belief, the Lyft
information regarding a     Accused Instrumentalities comprise a processing device which automatically
recruitment search          detects searching events, which occur when a user of the Lyft apparatus
request or inquiry upon     completes a Ride Request. Each such Request comprises a job posting for Lyft
a detection of an           drivers, and otherwise comprises an event which creates an interest in an
occurrence of a             individual (the driver) to seek and accept the position. On information and
searching event,            belief, information regarding such search requests are stored in the Lyft memory
                            devices. On information and belief, the Lyft processing device utilizes the
                            information regarding an individual (i.e., the Lyft drivers) stored in the memory


                                                                     3
                            Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 5 of 10




                            device in processing the information regarding a recruitment search request or
                            inquiry (see, e.g., ¶¶ 53-54).
wherein the searching       Paragraph 74 of the First Amended First Amended Complaint                      Lyft
event is an occurrence
of at least one of a job    74. As described above (see ¶ 57), and on information and belief, the Lyft
posting by at least one     Accused Instrumentalities comprise a processing device which automatically
employer or at least        detects searching events, which occur when a user of the Lyft apparatus
one hiring entity, a        completes a Ride Request. Each such Request comprises a job posting for Lyft
posting of new or           drivers, and otherwise comprises an event which creates an interest in an
revised data or             individual (the driver) to seek and accept the position. On information and
information from at         belief, information regarding such search requests are stored in the Lyft memory
least one individual or     devices. On information and belief, the Lyft processing device utilizes the
a group of individuals,     information regarding an individual (i.e., the Lyft drivers) stored in the memory
a news release of a         device in processing the information regarding a recruitment search request or
business event, an          inquiry (see, e.g., ¶¶ 53-54).
employment-related
event, an economic
report, industry-
specific news, an event
which creates an
interest by at least one
employer or at least
one hiring entity to fill
a position, and an event
which creates an
interest by at least one
individual to seek a
position,

wherein the processing      Paragraph 74 of the First Amended First Amended Complaint                           Lyft
device automatically
detects the occurrence      74. As described above (see ¶ 57), and on information and belief, the Lyft
of the searching event,     Accused Instrumentalities comprise a processing device which automatically
                            detects searching events, which occur when a user of the Lyft apparatus


                                                                    4
                          Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 6 of 10




                          completes a Ride Request. Each such Request comprises a job posting for Lyft
                          drivers, and otherwise comprises an event which creates an interest in an
                          individual (the driver) to seek and accept the position. On information and
                          belief, information regarding such search requests are stored in the Lyft memory
                          devices. On information and belief, the Lyft processing device utilizes the
                          information regarding an individual (i.e., the Lyft drivers) stored in the memory
                          device in processing the information regarding a recruitment search request or
                          inquiry (see, e.g., ¶¶ 53-54).

wherein the processing    Paragraph 74 of the First Amended First Amended Complaint                           Lyft
device utilizes the
information regarding     74. As described above (see ¶ 57), and on information and belief, the Lyft
an individual stored in   Accused Instrumentalities comprise a processing device which automatically
the memory device in      detects searching events, which occur when a user of the Lyft apparatus
processing the            completes a Ride Request. Each such Request comprises a job posting for Lyft
information regarding a   drivers, and otherwise comprises an event which creates an interest in an
recruitment search        individual (the driver) to seek and accept the position. On information and
request or inquiry,       belief, information regarding such search requests are stored in the Lyft memory
                          devices. On information and belief, the Lyft processing device utilizes the
                          information regarding an individual (i.e., the Lyft drivers) stored in the memory
                          device in processing the information regarding a recruitment search request or
                          inquiry (see, e.g., ¶¶ 53-54).

and further wherein the   Paragraph 75 of the First Amended First Amended Complaint:                          Lyft
processing device
generates a message       75. The Lyft Accused Instrumentalities comprise a processing device which
containing information    generates a message containing information regarding the individual
regarding the             (including but not limited to, availability, proximity, acceptance, identity,
individual,               photo, estimated time of arrival, and location). The message is responsive to
                          the recruitment search request. The message is transmitted to the user
                          (employer or hiring entity) via the Lyft Mobile Application or via the Lyft
                          website. See ¶ 57; see also Fig. 3:




                                                                  5
                          Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 7 of 10




                          See Lyft Passenger Tutorial, available at:
                          https://www.youtube.com/watch?v=j0RDMLcmOgU.

wherein the message is    Paragraph 75 of the First Amended First Amended Complaint:                      None
responsive to the
recruitment search        75. The Lyft Accused Instrumentalities comprise a processing device which
request or inquiry; and   generates a message containing information regarding the individual
                          (including but not limited to, availability, proximity, acceptance, identity,
                          photo, estimated time of arrival, and location). The message is responsive to
                          the recruitment search request. The message is transmitted to the user


                                                                 6
                 Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 8 of 10




                 (employer or hiring entity) via the Lyft Mobile Application or via the Lyft
                 website. See ¶ 57; see also Fig. 3:




                 See Lyft Passenger Tutorial, available at:
                 https://www.youtube.com/watch?v=j0RDMLcmOgU.
a transmitter,   Paragraph 68, 72 of the First Amended First Amended Complaint:                     Lyft

                 68. As described above (see ¶ 51), the Accused Instrumentalities comprise an
                 apparatus for providing recruitment information. The infringing apparatus
                 comprises servers, hardware, software, and a collection of related and/or linked
                 web pages and mobile applications for providing recruitment information and


                                                        7
                          Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 9 of 10




                          services to individuals (including riders, job seekers, contractors, and
                          employers) in the United States. The apparatus comprises a memory device, a
                          processing device, and a transmitter. On information and belief, the Accused
                          Instrumentalities comprise an apparatus built on the Amazon Web Services
                          Platform, which is itself comprised of a multitude of components including the
                          Lyft Multimodal Platform, Backend Platform Systems, Financial Applications,
                          and the Lyft Website. Further on information and belief, the Lyft Platform relies
                          on the Amazon DynamoDB, which is a database for delivering high
                          performance at scale. Still further, on information and belief, Lyft leverages the
                          Amazon Elastic Container Service for Kubernetes, and Amazon Lambda. See
                          above.


                          72. As described above (see ¶ 55), and on information and belief, the infringing
                          Lyft apparatus comprises a multitude of databases to store the pertinent data, all
                          of which are based on the Amazon Web Services Platform. On information and
                          belief, the Lyft Accused Instrumentalities comprise multiple data centers
                          housing memory devices, processing devices, receivers, and transmitters. On
                          information and belief, such data centers are located Worldwide.

wherein the transmitter   Paragraph 75 of the First Amended Complaint:                                         Lyft
transmits the message
to a communication        75. The Lyft Accused Instrumentalities comprise a processing device which
device associated with    generates a message containing information regarding the individual
an employer or hiring     (including but not limited to, availability, proximity, acceptance, identity,
entity.                   photo, estimated time of arrival, and location). The message is responsive to
                          the recruitment search request. The message is transmitted to the user
                          (employer or hiring entity) via the Lyft Mobile Application or via the Lyft
                          website. See ¶ 57; see also Fig. 3:




                                                                  8
Case 6:20-cv-00651-ADA Document 22-2 Filed 12/16/20 Page 10 of 10




 See Lyft Passenger Tutorial, available at:
 https://www.youtube.com/watch?v=j0RDMLcmOgU.




                                 9
